DETAILED ACTION
Formal Matters
Claims 2, 4, 5, 8-12, 15-32, 34-41, 43, 44, 48-65, 68-74, 78-80, 82-88, 90-96, 98-113, and 115-119 are cancelled.  Claims 1, 3, 6, 7, 13, 14, 33, 42, 45-47, 66, 67, 75-77, 81, 89, 97, and 114 are pending.  Claims 67, 75-77, 81, 89, 97 and 114 are withdrawn.  Claims 1, 3, 6, 7, 13, 14, 33, 42, 45-47 and 66 are under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/US2018/046331 filed on 8/10/2018, which claims priority from US provisional application 62/609,752 filed on 12/22/2017 and 62/550,642 filed on 8/27/2017.  

Information Disclosure Statements
	The information disclosure statements filed on 02/26/2020 and 06/25/2021 have been considered by the examiner.  

Election/Restriction
Applicant’s election without traverse of group I (claims 1, 3, 6, 7, 13, 14, 33, 42, 45-47 and 66) in the reply filed on 10/25/2021 is acknowledged.
Claims 67, 75-77, 81, 89, 97 and 114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.


Claim Objections
	Claim 46 is objected for the words “sorbitane” in line 6 of the claim and “sterate” in line 8 of the claim, which are more appropriately spelled as “sorbitan” and “stearate”, respectively.  
	Claim 66 is objected to for the recitations of BHT and BHA without having spelled out what these refer to in the claims.  In the specification, on page 12, the applicant has the full names of what these abbreviations refer to.   

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 7, 14, 33, 42 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims provide for a tetrahydrocannabinol, or 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 6, 7, 14, 33, 42, 45, 46, 47 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	 Claims 3, 6, 7, 14, 33, and 45 are rejected as being dependent on indefinite claims without repairing the issue of indefiniteness.  
	Claims 46 and 66 are vague and indefinite for the recitation of “at least about 90% of the oil droplets” as “about” may allow for up to close to 100% or down to 80%.  This makes it uncertain what the lowest the value can be as it could include values less than 90% or the lower endpoint can be higher than 90%.  Thus, it isn’t clear what applicant intends for the meaning of this limitation in relation to “at least about” and if applicant intends 90% to be the lowest possible percentage or if applicant means to use the lowest possible percentage based on the 
	Claim 47 is rejected as being dependent on an indefinite claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 14, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benita EP0521799A1 (cited in applicant’s IDS).  
Oil-in-water emulsions are emulsions that have a plurality of oil droplets in a water or an aqueous phase.  
Recitations of “about” will be examined as +/-10% of the recited value.  
Benita teaches an ophthalmic drug delivery vehicle being an oil-in-water emulsion comprising oil, phospholipids and amphoteric surfactant (abstract).  Benita teaches paragraph 55 with three emulsion formulations where delta-8-THC is added (paragraphs 55-56).  Benita teaches (a) which has 4% MCT oil, 0.75% Lipoid E-80, tocopherol (an antioxidant), and 91.48% water; (b) 3.5% MCT oil, 1.5% oleic acid, 0.75% Lipoid E-80, tocopherol, and 92.52% water; .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 14, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wassel US 20150164846.  
Recitations of “about” will be examined as +/-10% of the recited value.  
Wassel teaches oil-in-water microemulsions for lipophilic active ingredients that are for topical administration of the eye (abstract).  Wassel teaches oil, surfactants, water and API in the formulations (claim 19 of Wassel).  Wassel teaches the API at about 0.01 to 5% w/w of the formulation, 50 to 95% of water and the oil and surfactants being the remainder (claim 19 of Wassel and paragraph 105).  Wassel teaches delta-8-THC (claim 20 of Wassel).  Wassel teaches surfactants including polysorbates including polysorbate 20 and polysorbate 80 (paragraph 57 and paragraph 142).  Wassel teaches water being at least 90% of the pharmaceutical carrier (paragraph 67).  Wassel teaches various amounts of oil and water where one example is 0.651 water and 0.027 oil, which provides for a ratio of 1:24 oil to water (See table 1, also see other tables of Wassel, tables 2-12).  Wassel teaches anti-oxidants as another API (paragraph 88).  
Although Wassel does not specifically use its THC in the formulation, it sees delta-8-THC as being another acceptable API, and so, one of ordinary skill in the art at the time of instant filing would have included the delta-8-THC into the oil-in-water emulsion formulations of Wassel with the reasonable expectation of having the same stability profile.  

Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wassel US 20150164846 and Goris US 20150352118.  
“Substantially similar to human tear fluid osmolarity” will be read as osmolarity values in reasonably similar range of 300 mOsm/L, the average osmolarity value of human tear fluid. The specification provides for 250 mOsm/L to 330 mOsm/L (paragraph 24) and 300 to 340 mOsm/L, so based on the specification this recitation will relate to osmolarities of 250-340 mOsm/L.   
Wassel teaches the claim as discussed above.
Wassel does not teach the osmolarity of the formulation although it does teach formulations for the eye.

One of ordinary skill in the art at the time of instant filing would have adjusted the tonicity of an ophthalmic formulation to about 300 mOsm/L as this is the approximate tonicity of tears and is appropriate for eye formulations by the teachings of the combined references.  There was a reasonable expectation of success in producing such a formulation of claims 42 and 45 by the combined teachings of Wassel and Goris.  

Claim 13 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Wassel US 20150164846 and Mueller US 20140248379.  
Wassel teaches the claims as discussed above.
Wassel does not teach trans-delta-9-THC.
Mueller teaches delta-9 THC and delta-8-THC extraction from cannabis plants (abstract).  Mueller teaches benefits of cannabis active components including for treating glaucoma (an eye condition) (paragraphs 12-18).  
One of ordinary skill in the art at the time of instant filing would have seen delta-9 THC as being another cannabis component similar to delta-8-THC for treating conditions, and thus, one of ordinary skill in the art at the time of instant filing would have used delta-9-tetrahydrocannabinols for formulations of Wassel with the expectation of producing stable emulsion formulations of delta-9-THC.  The (-)trans form is one of the isomers of delta-9-THC.  As the prior art teaches delta-9-THC, the isomers will be suitable choices for producing formulations.
s 42, 45, 46, 47 and 66 in addition to claims 1, 3, 6, 7, 13, 14, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wassel US 20150164846, Mueller US 20140248379 and Yu US 20100303915.  
Claims 46 and 66 contain trademark names, but they do provide the chemical names that these trademark names refer to within the claim by way of a parenthetical.  The claim will be examined in view of the chemical names provided.  
Wassel and Mueller teaches the claims as discussed above.  Wassel teaches an emulsion with castor oil and 2.2% wt glycerin.  
Wassel and Mueller do not teach some of the other oil-in-water emulsion components of claims 46 and 66.  
Yu teaches a therapeutic ophthalmic emulsions for treating ocular disorders that have surfactants and plant-derived triglycerides to form a non-irritating eye drop (abstract).  Yu teaches oil-in-water emulsions (paragraph 2).  Yu teaches sesame oil and castor oil (paragraphs 19, 23, 24, and 56).  Yu teaches polysorbate 80/Tween 80 (paragraphs 72 and 90) as a viscosity modifying agent.  Yu teaches BHT as an antioxidant (paragraph 108). Yu teaches single use vials without preservative (paragraph 109).  Yu teaches glycerin (paragraphs 72 and 106). Yu teaches osmolarity of about 270 to about 310 mOsm/Kg (paragraph 107).  Yu teaches stable emulsions with particles of less than 1 micron in size that are non-irritating to the eye (claim 1 of Yu).  Yu teaches particle/droplet sizes of less than 0.1 micron (paragraph 50).  Yu teaches oil-in-water emulsion stability (paragraphs 50 and 51).  Yu does not limit the drugs that can be used (paragraph 77).  Yu teaches non-polar oil (includes sesame oil) from 0.05 to 5% w/w or 1 to 3% of the formulation, teaches surfactants from 0.1 to 5% and 0.1 to 3% w/w, teaches viscosity modifier at 0-1% w/w, antioxidant as 0 to 0.5% of the composition and preservative as needed 
One of ordinary skill in the art at the time of instant filing would have produced suitable oil-in-water emulsions for ocular use by the teachings of Wassel and Yu and included suitable active ingredients including THC like isomers of delta-9-THC for conditions of the eye into the formulation.  Where the prior art teaches overlapping ranges or close values with the instant claims, it would be obvious for one of ordinary skill in the art to work within or near to such ranges and values to produce other emulsion formulations that would be seen as suitable for delivery to the eye (see MPEP 2144.05).  Thus, there was a reasonable expectation of success in producing the formulations of the instant claims by the combined teachings of the references. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK V STEVENS/
Examiner, Art Unit 1613